department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc psi b3 plr-132401-15 date april internal_revenue_service number release date index number ---------------------- ------------------------------------------------------------ -------------------------------------- --------------------------------- legend -------------------------------------- x ----------------------------------------------------- --------------------------------------------- state d1 year year ----------- -------------------------- ------- ------- dear ------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling related to x’s status as an s_corporation under sec_1361 and sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on d1 and made an election to be treated as an s_corporation effective the same day from year to year x made disproportionate distributions to its shareholders due to an error in the ownership percentage information used for calculating shareholder distributions also during those same years x made composite state tax_payments on behalf of its shareholders later determining the precise amount of state tax_liability allocable to each shareholder x treated the state tax_payments as interest-free no- term loans to the shareholders some of which have not yet been repaid plr-132401-15 near the end of year x engaged an accounting firm to audit its books x learned that it was making disproportionate distributions and shortly thereafter made corrective distributions x also changed its policy regarding the state tax_payments such that it no longer treats the payments as loans x represents that it corrected the disparate distributions due to the erroneous ownership percentage information and the composite state tax_payments x represents that its governing provisions including its articles of incorporation bylaws and shareholder agreements confer identical rights to distribution and liquidation proceeds with respect to x’s outstanding shares of stock x also represents that there was not a principal purpose to circumvent the one class of stock requirement finally x represents that it always intended to be an s_corporation since d1 law sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which among other prohibitions does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement related to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated plr-132401-15 as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights and distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that state laws may require a corporation to pay or withhold state income taxes on behalf of some or all of the corporation's shareholders such laws are disregarded in determining whether all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds within the meaning of sec_1_1361-1 provided that when the constructive distributions resulting from the payment or withholding of taxes by the corporation are taken into account the outstanding shares confer identical rights to distribution and liquidation proceeds a difference in timing between the constructive distributions and the actual distributions to the other shareholders does not cause the corporation to be treated as having more than one class of stock conclusion based solely on the facts submitted and representations made we conclude that because x’s governing provisions provide for identical distribution and liquidation rights and because x represents that it was not a principal purpose to circumvent the one class of stock requirement the disproportionate and corrective distributions x made to its shareholders and loans for the state tax_payments did not create a second class of stock for purposes of sec_1361 however such disproportionate and corrective distributions must be given appropriate tax effect under these circumstances we conclude that x’s s_corporation_election did not terminate as a result of the distributions or loans except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or the appropriate tax effects to be given as a result of the disproportionate distributions loans or the corrective distributions the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-132401-15 in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely holly porter branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose-s
